Title: 22d.
From: Adams, John Quincy
To: 


       We assembled this evening at Thompson’s. Mr. Greenleaf called in and past an hour with us. He was apprehensive that we were disgusted with the crowd last evening; but we undeceived him. He talk’d about the war; for he was an officer in our army. 
         
          “And little of this great world can he speak
          More than pertains to feats of broils and battle.”
         
         Putnam has not yet got over his trick of leaving us to join the young Ladies; but this evening he acknowledged, he was going to Mr. Frazier’s. We likewise walk’d in the evening, and stroll’d about till ten o’clock.
      